Citation Nr: 0912422	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) service-
connected disability benefits.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the U.S. 
Armed Forces in the Fair East (USAFFE).

The appeal arises before the Board of Veterans' Appeals 
(Board from a September 2001 letter-denial of the benefit 
sought, rendered by the DVA Regional Office (RO) in Manila, 
Philippines.

When this case was most recently before the Board in July 
2006, the claimant's request to reopen his claim was granted.  
The case was then remanded for further development.  It is 
now before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008, the AMC requested verification of the Veteran's 
periods of service from the National Personnel Records Center 
(NPRC).  The claims files do not show any response from NPRC.  
Also, it does not appear that the AMC contacted the 
Department of the Army to attempt to verify the appellant's 
service with the U.S. Armed Forces.  Therefore, the Board 
finds that the AMC has not complied with the Board's July 
2006 remand.

Also, a statement from the President of the Republic of the 
Philippines dated April 11, 2007 has not been translated.  A 
translation should be made and associated with the claims 
files.  

As stated in the previous remand, the appellant contends that 
he had active service in the USAFFE which qualifies him for 
VA disability benefits.  He has provided documents showing 
that he was called to active duty in September 1941 and 
inducted into the USAFFE.  These records show that he served 
with "A" Engineering Company of the 41st Division in Bataan.  
The records show he served until March 1946.  The appellant 
has further provided rosters from the 41st Division, 
Philippine Army, USAFFE dated in August 1991 and 1992.  It is 
noted that his name appears among enlisted personnel on the 
roster of the 41st Engineer Battalion.  Furthermore, the 
appellant has alleged that there was confusion as to his 
family name when he was separated from the Camp O'Donnell 
Concentration Camp in September 1942.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, id.

The Board therefore finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that NPRC and the Department 
of the Army attempt to verify the 
appellant's service with the U.S. Armed 
Forces.  Include in the request the 
appellant's statement of service and 
copies of all relevant information 
concerning the appellant and his service 
that have been obtained or submitted.  

Ensure that a search is conducted under 
all of the appellant's names, family 
names, and identification numbers, 
including the last names of [redacted] and 
[redacted].  If necessary, request 
clarification as to the names and 
identification numbers used from the 
appellant.  

If necessary, use any and all methods of 
reconstruction of service records used in 
fire-related cases.

If necessary, request that the appellant 
or his representative, if any, provided 
further information.  Consider special 
follow-up by the VA military records 
specialists and/or referral of the case 
for a formal finding on the 
unavailability of the service medical 
records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

Complete any and all follow-up actions 
referred by NPRC, service departments, 
and state Adjutant General's Office.  
Negative responses must be recorded.  In 
addition, request that NPRC furnish 
precise information as to which records 
were affected by the 1973 fire (if 
possible), and if the appellant's records 
were among those destroyed.

2.  Obtain written translation of the 
April 2007 statement and associate it 
with the claims files.

3.  After undertaking any other 
development deemed essential in addition 
that specified above, readjudicate the 
claim on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, furnish him as SSOC and 
afford a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




